       Ahbofp/
             rKrgyvv y L)àç%s
                    -



 bn/s a-r --cr  -  c/?;ç recsx( J-/rjz rn.yz
                 -e.-



  41/ leY
 7-     cnv.T oç#'
        -        ,
                 %v >. Z 4 . m ''
                                a- '   cet- c-cw-zr
#
= lefdn '
        rt ,&hçvl
                k
                tl
                 e ' s-
                      t
                      -
                      /lb--s-tevs,/ blJ -c.                                                               ,.

>pt>(-                            ( .t t j g yjy t gjy siyg yp
t
cva;f.p-r-- -




                                   //.J--
                                        c?
                                         -  s . yvoo.(p
                                              . .


                                               jy,.                       '1m.
                                                                           .
                                                                              j1.
                                                                             qj  VJsCz
                                                                                .I   .yl.
                                                                                        y.-
                                    ---- -.               :'u>-z.
                                                    -- .- .
                                                           '        .'         t
                                                                               .) ..j .                                 .?
                                                                          tttEj                           î                  %
                                                                                     -


                                                           .
                                                                    ? .              ..
                                                                                      %v
                                                                                          ;a
                                                                                           ,7         r-fr'-'
                                                                                                      I lta/'tp i   l
                                                                                                                                 .



                        -
                            4.-- --. - -----t .- - '' Tl
                                                       '
                                                       œ.
                                                        'e.         - -    .    ,
                                                                                $.c
                                                                                  ..
                                                                                   Q'
                                                                                    ''
                                                                                     QV'X1E'                   y
                                                                                                               j

                                                                                                $ ln
                                                                                                  -'/#lJ:' /'/
                                                                                                 #/:J -'




Case 7:18-cv-00499-NKM-JCH Document 12 Filed 11/14/18 Page 1 of 4 Pageid#: 48
Case 7:18-cv-00499-NKM-JCH Document 12 Filed 11/14/18 Page 2 of 4 Pageid#: 49
'


                                                                               x.p$',Ik !'h.                         ''.. -s. '
                                                                                                                              ; .'.-                                                              *                                                                                                                .     t'                                                                             .                  .                    .            j
                                                                             .            ..%q--           ..       l..
                                                                                                                    %
                                                                                                                         ' r- .                                                                 tx .                   '*        .                  :                                                      e.k-..N' .v.x b '                                                                              . y . j.                   hsj '' x5 5-)
                                                                                                                                                                                                                                                                                                                                                                                                                                                 :
                                            !                     - .l. r'                                                  . j'' e..
                                                                                                                     '?p r r.
                                                                                                                            v.      .15-1 -' ./#.m .
                                                                                                                                        -       -        -
                                                                                                                                                               .                                                                                                              .           8 . e-1..A   r d-r,
                                                                                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                                                                                       .           .-      .                               .
                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                               . --
                                                                                                                                                                                                                                                                                                                                                                                                  '-
                                                                                                                                                                                                                                                                                                                                                                                                   '.
                                                                                                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                                                                                                                    /..-
                                                                                                                                                                                                                                                                                                                                                                                                       &- ' A./
                                                                                                                                                                                                                                                                                                                                                                                                              .
                                        .:                                                             .                    '                                                                                                                                                                  <.u Nt
                                                                                                                                                                                                                                                                                                                     '. '. '!                                   kA$
                                                                                                       '                                                                                                                                                                                                                    .
                                                                                                                        5. l                                                                                                                        .                                                  .
                                        /                                 J                            êC6I .                                                                 W '                                            .                64 :                                    &) . 7   > $
                                                                                                                                                                                                                                                                                           '' 'M#
                                                                                                   11                    f                  anqx sr                             .                                                ',rnhk
                                                                                  NN*'w..
                                                                                 .'     .qt* .             .      ..>-mw
                                                                                                             j z l,j( ='.....r''''                                                                                             .' v x
                                                                                                                                                                                                                            .% z
                                                                                                                                                                                                                                                                                                                                                       t(                                                                 <
                               &                                          eM ''
                                                                              - ' ''.   :. ''.. Kj. .j'iuj
                                                                                                                                                                             ' J,.                                                  $?                                                                                                                                                                                                              '
                                                 p
                                                         - -. -
                                                                                                                                            .1
                                                                                                                                                                                                - -
                                                                                                                                                                                                          C..r1
                                                                                                                                                                                                              .'u'
                                                                                                                                                                                                                 -
                                                                                                                                                                                                                 'jfpIV.M. 'J- -& -L .4.             1
                                                                                                                                                                                                                                                                                                                                                                                                                       '                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -
                                                ICe6 ## 'r                                                                                      '* d / c' ;l: vfJCI                    ..                                                                                                                  T.Jt                                            e. t%'                                           1, Ipn                                        '
                                                                                                                                                           '  't #                                                                                                                                                                            '
                                                                                               . .
                                                                                               -                                                                                                    (                        t                                                                                             -                      -
                            *
                                                 M                                           V6i                                                         a, cr 1no /J1. 6' '                                                                                                                                       4* m gd'                                                                          ##r.
                                                                                                   ,                                Ii                                                                                        1(.                                         @                              4. .l'. .
                                                                                                                                                                                                                                                                                                                 .       ) .                                           '; %':                   11          't                   .t
                                                                                                                                                                                                                                                                                                                                                                                                                                  q.....                 *'h;''
                                                                                                                                                              at.
                               4ù5                                                         >/ w/
                                                                                               /J                                .                                       .        e    ..- - -    e -(             .
                                                                                                                                                                                                                                                    4     , ..            .
                                                                                                                                                                                                                                                                                            jjjjj
                                                                                                                                                                                                                                                                                                .j k.;
                                                                                                                                                                                                                                                                                                 .   j
                                                                                                                                                                                                                                                                                                     t
                                                                                                                                                                                                                                                                                                     jj
                                                                                                                                                                                                                                                                                                     .k
                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                      y
                                                                                                                                                                                                                                                                                                      ;.
                                                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                                                       s,.
                                                                                                                                                                                                                                                                                                         y,
                                                                                                                                                                                                                                                                                                          ',j.)
                                                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                                                              )
                                                                                                                                                                                                                                                                                                              ?
                                                                                                                                                                                                                                                                                                              i
                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                              j)
                                                                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                                               t;
                                                                                                                                                                                                                                                                                                               jj
                                                                                                                                                                                                                                                                                                                g
                                                                                                                                                                                                                                                                                                                j.y.
                                                                                                                                                                                                                                                                                                                   g.x,
                                                                                                                                                                                                                                                                                                                     3
                                                                                                                                                                                                                                                                                                                      .4
                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                       l
                                                                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                                                                       ,:
                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                                        )
                                                                                                                                                                                                                                                                                                                        .-
                                                                                                                                                                                                                                                                                                                         .'
                                                                                                                                                                                                                                                                                                                          p
                                                                                                                                                                                                                                                                                                                          j..
                                                                                                                                                                                                                                                                                                                            s
                                                                                                                                                                                                                                                                                                                            f,
                                                                                                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                                                                                                             yjj
                                                                                                                                                                                                                                                                                                                               l'
                                                                                                                                                                                                                                                                                                                                q
                                                                                                                                                                                                                                                                                                                                y
                                                                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                                                                ,         r
                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                      . .
                                                                                                                                                                                                                                                                                                                                                                                                        $
                                                                                                                                                                                                                                                                                                                                                                                                                          -.. .
                                                                                                                                                                                                                                                                                                                                                                                                                                     j.
                                                                                                                                                                                                                                                                                                                                                                                                                                                    ..
                                                                                                                                                    1                    .
                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                          '  .?'   j. .. '*' )zj                                                                    .N,j 1v.
                                                                                                                                                                                                                                                                                                                                                                           Ii
                                                                                                                                                                                                                                                                                                                                                                            .                           ...                      .k'            . '
                                                                                                                                                                                                                                                                                                                                                                                                                                                  ',.
                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,.l
                                                                                                                                                                                                                                                                          ,'                        .                                                                                '..                             l''.
                                                                                                                                                                                                                                                                                                                                                                                                                        'x .
                                                                                                                                                                                                                                                                                                                                                                                                                        l  'IS
                                      ' âru C t Ir1/ d-'        ' . 'e-'. , ,-,
                                                                              /.e
                                                                                '''''
                                                                                    %'.
                                                                                     -*--&.' '''y%.'t
                                                                                                    .'..-.g-
                                                                                                           ' -
                                                                                                             .
                                                                                                             '- .' --.
                                                                                                             J        A.j
                                                                                                                     '&    *
                                                                                                                           .
                                                                                                                        ''''
                                                                                                                        ,  '
                                                                                                                           '.'k-
                                                                                                                         - ...-'
                                                                                                                               .'':
                                                                                                                                .-                                                                                                                                        ,
                                                                                                                                                                                                                                                                            0  .
                                                                                                                                                                                                                                                                                     .. .    .                                                                              ê.             .
                                    t               .               -                                                                                                                                                                                                      * j* ''IJ*.
                                           Z      -    .                                                 '
                                                                                                         ,             t
                                                                                                                                                                                                                                                                                 g. 1.:*  w..x t1..,
                                                                                                                                                                                                                                                                                         (.                                                                l
                                                                                                                                                                                                                                                                                                                                                                                                                                         .


                                   lC'Ir .   &/7J5 #. J .. e e?7 -êm A-?-P -?#-- -:.'.,e''       t''.
                                                                                                    ''/
                                                                                                    ç    . D .;/''j. l                                              .
                               - v.                 (.   *
                                   . r'c :&p e JA/           & /' ; a C                    /J1.m                . dre $                               -.                           .                                             #                                                                                                                                               .                                        .- -                             ....

                                                                                                                                                                                                           t                     .. %                             .                                                                                        t                                                                                                      .
                                            dI3                              / c'
                                                                                '
                                                                                                                    -        -                                     e
                                                                                                                                                                   j jj
                                                                                                                                                                        *' zf
                                                                                                                                                                      :j:5..
                                                                                                                                                                              6..zs.<p .44;tt,# .
                                                                                                                                                                             k ..,
                                                                                                                                                                                                   n-qv
                                                                                                                                                                                                tk : .n
                                                                                                                                                                                                        zef
                                                                                                                                                                                                         nvr
                                                                                                                                                                                                       q - ''
                                                                                                                                                                                                                                                                                                                                                                       'p. . (.7 # œk
                                                                                                                                                                                                                                                                                                                           !k.'k...ur-z:<e,..x
                                                                                                                                                                                                                                                                                                                                             .i$, .,,jl
                                                                                                                                                                                                                                                                                                                                                      qj
                                                                                                                                                                                                                                                                                                                                                       j. !!$ .tt)
                                                                                                                                                                                                                                                                                                                                                                 .L.--.p.
                                                                                                                                                                                                                                                    <,
                                                         l                                         -11
                                                                                                                                                         .         $')       f'.!k
                                                                                                                                                                                 ,                (k           '
                                                                                                                                                                                                                   t'k
                                                                                                                                                                                                                   .          !k .
                                                                                                                                                                                                                                                                  ) ,                     1g..                  t)l.,t:t
                                                                                                                                                                                                                                                                                                                       k .<. '                                          s. . ...
                                                                                                                                                                              t ,.                                           j.                                   .e
                                                                                                                                                                                                                                                                   ,.k :
                                             m,                                                    ?z           -                                   ..p-J -e..r-.-/s'
                                                                                                                                                                   .- u..,ln -. . . e ,./r -
                                                                                                                                                                                           ..?m
                                                                                                                                                                                              ...
                                                                                                                                                                                                *c t6ts'.   - jg
                                                                                                                                                                                                        ,- êa
                                                                                                                                                                                                          ,
                                                                                                                                                                                                               jjjjj
                                                                                                                                                                                                                   py
                                                                                                                                                                                                                    .. -                                                                                              .
                                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                                                                      u              z


                                        .                                                                                                                                                                     *                                                                                            t.
                               6 *   ,
                                          fq /                  p/.J0(. -                               ;   .
                                                                                                              fJ&.# 4 p'/ ,. $ -e.                         t
                                                                                                                                                                    *;          e
                                                                                                                                                                               -4
                                                                                               %        . (         .                t          t   . , i           .
                                                                  ,. .
                                                                                                                                                                             . xI f.,.-
                                                                                                                                                                              T
                                                                                                                                                                              ,
                                                                                           - .-                                      -..                 ...
                                       -.. ..
                                       t                              'jjy..,,,s                         :$
                                                                                                          4                          jj
                                                                                                                                      ,,jrjjljj .tk v . ;           .ly x j!
                                                                                                                                                                           'z                                                                                             ,
                                                                                                                                                                                                                                                                                                                                                                                                                                 , j
                               npr.-. C
                               -
                               œ--.h-   -.
                                         ,. ,
                                            ' .,-
                                                3
                                                j.
                                                 jj?,
                                                    j
                                                    .j
                                                     ..-
                                                       '..
                                                         5
                                                         ,
                                                         j,
                                                          ';
                                                         :.
                                                           -
                                                           *
                                                           ë
                                                           t.jj
                                                              i.
                                                               l
                                                               'f
                                                               3:
                                                                ?
                                                                f
                                                                .)
                                                                 '...;/.
                                                                 .
                                                              . # ----
                                                                      .
                                                                         x
                                                                      ....
                                                                         ,
                                                                           .
                                                                         .$j
                                                                              g.'.-.
                                                                            j#.j jj
                                                                                   b,,.?...-
                                                                                          .,y
                                                                                          .,
                                                                                              a
                                                                                              ;.'
                                                                                                .,
                                                                                                8
                                                                                            :$q rk
                                                                                                     i
                                                                                                     ..,cjss: z   ...jj
                                                                                                                      2
                                                                                                                      S7ij
                                                                                                                         !(
                                                                                                                          ;
                                                                                                                          7
                                                                                                                          !
                                                                                                                          -
                                                                                                                          p'
                                                                                                                           r.8
                                                                                                                             ....
                                                                                                                                j
                                                                                                                                4çt
                                                                                                                                  '
                                                                                                                                  t't
                                                                                                                                    'rj
                                                                                                                                    .      .    !k
                                                                                                                                                .
                                                                                                                                                *,,!
                                                                                                                                                   kt,
                                                                                                                                                     j/l
                                                                                                                                                       j
                                                                                                                                                       /'l
                                                                                                                                                         ks.z.
                                                                                                                                                             t
                                                                                                                                                             $$
                                                                                                                                                              1?
                                                                                                                                                               à
                                                                                                                                                               4
                                                                                                                                                               .
                                                                                                                                                               ç...)
                                                                                                                                                                   fjf
                                                                                                                                                                     L.j
                                                                                                                                                                       ,tij
                                                                                                                                                                          r:,.-..,.'
                                                                                                                                                                                  s.
                                                                                                                                                                                     .                                                                                                                                                                                                               .,
                                                                                                 ...s,           ,y j:                     .... .,                                                                                             .         .                                         :                                                                             .
                                          Dd                    o N! -
                                                                      5- l KCR'                     .7
                                                                                                     .           (                                        cm. tj             ,zr.,jjaj                                                                                y                           ,..s.,.,.

                                                   f #                                          /pJ  ' 1-'
                                                                                                       '
                                                                                                       , i-'''.'.-
                                                                                                                 E'tJ4
                                                                                                                    -  .''''.'-'.
                                                                                                                              , ''.' 6
                                                                                                                                  -            '
                                                                                                                                               .' .-     /JJ >,.7'-.  ,'. z' . '' '8    ,.                                                                                                                 .
                           .                                                                                                                             .

        *I bEC#&d
              . '                                                                          8Z 6*'C .                                            .                                       -
                                                                                                                                                                                             C(
                                                                                                                                                                                              f'(.                 ..            .v -           .
                                                                                                                                                                                                                                                              ' :d. 9% W/
                                                                                                                                                                                                                                                                      -.
                                                                                                                                                                                                                                                                        (7- v
                                                                                                                                                                                                                                                                            (5
                                                                                                                                                                                                                                                                             v f-d=                                                                                                                                  ..
                                                                                                                                                                                                                                                                                                                                                                                                                                 C,#Cf
                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                       8C ,
                                   w .x                    ... . .&.k g                                                               -j :1.i1
                                                                                                                                             .1
                                                                                                                                              .
                                                                                                                                              ..
                                                                                                                                               t'.'vr-*.''..m . f,                                                                                 ,- k
                                                                                                                                                                                                                                                      .x.
                                                                                                                                                                                                                                                        k.,.'x * -'
                                                                                                                                                                                                                                                                  .'     4                                                                                                                                                            .j
                                                          .         à.
                                                                                                    '*'
                                                                                                   .' *
                                                                                                      ' ''
                                                                                                         $*.'>.
                                                                                                              N. : .>.f..kuI1'x
                                                                                                                              '.h , '
                                                                                                                                k i    h '>u        . ' F '     '                                                                             4.w-..
                                                                                                                                                                                                                                              'i.                    J''' Yt...                                                               r'                                                            'L             .                              '                  '
                                                         'w..         ......
                                                                                         .
                                                                                     ..o.-                  ). rx     t , g:.. I               >. * -          ...                                                                              a                u   ? . .. <                                                                     N,           t ,     //1 r.
                                                                                                                                                                                                                                                                                                                                                                            e.; Z D%. 2..
                                                                                                                                                                                                                                                                                                                                                              y.,jk.. jzz.. .0 .
                                                                                                                                                                                                                                                                                                                                                                                        %Q
                                                                                                                                                                                                                                                                                                                                                                                        '..;'
                                                                                                                                                                                                                                                                                                                                                                                            .1
                                                                                                                                                                                                                                                                                                                                                                                             j. .'
                                                                                                                                                                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                                                                                  -r-v
                                                                                                                                                                                                                                                                                                                                                                                                   . --''.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .a
                                                                                                                                                                                                                                                                                                                     .                                         , ,                                                                                                           .
                                                                  *= e.
                                                                      > r.                         .GX '- % ...          a      .*..x   . n ' .'                                                                                                             .t                                                                                            '.
                                                                                                                                                                                                                                                                                                                                                            k      . j.' t                                                                      .
                                                                       ''
                                                                                 .D h
                                                                                 2y jy ' ,                               %.         -'                                       ..
                                                                                                                                                                           . ,          . ,, s  vtu                                             ' Sk
                                                                                                                                                                                                                                                              ...                     .
                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                  .                            j               . j.                                       -
                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                tâ
                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                 .              jj/''''
                                             '
                                                  .ft::1'--
                                             - w. -#.
                                                                             J
                                                                             I'
                                                                              L
                                                                              /
                                                                              J' ' ----1!
                                                                                        .
                                                                             >. - . W .='.                          .. --           -. .
                                                                                                                                    ='              à-j
                                                                                                                                                     '
                                                                                                                                                      Fr
                                                                                                                                                       -
                                                                                                                                                       .:.'              -,-
                                                                                                                                                                           ..-.t!
                                                                                                                                                                                v!
                                                                                                                                                                                 -t-
                                                                                                                                                                                   .
                                                                                                                                                                                   i.'' 6
                                                                                                                                                                                   ':
                                                                                                                                                                                        63
                                                                                                                                                                                         ,,1:.
                                                                                                                                                                                        = ---
                                                                                                                                                                                             !2 .
                                                                                                                                                                                                -,
                                                                                                                                                                                                y
                                                                                                                                                                                                  '. ,
                                                                                                                                                                                                     ' '$
                                                                                                                                                                                                    --- ,(, -
                                                                                                                                                                                                        .                                                     ...                       .
                                                                                                                                                                                                                                                                                           '-;
                                                                                                                                                                                                                                                                                                      . .. . .
                                                                                                                                                                                                                                                                                                                      '-,,:.'..   -       k
                                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                          4
                                                                                                                                                                                                                                                                                                                                          t
                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                          ;.   - '..îs td
                                                                                                                                                                                                                                                                                                                                           $k. r        t
                                                                                                                                                                                                                                                                                                                                                        !:;
                                                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                                                                                                                          k
                                                                                                                                                                                                                                                                                                                                                          l//
                                                                                                                                                                                                                                                                                                                                                            d
                                                                                                                                                                                                                                                                                                                                                            t
                                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                                            !j
                                                                                                                                                                                                                                                                                                                                                             !j
                                                                                                                                                                                                                                                                                                                                                              4/
                                                                                                                                                                                                                                                                                                                                                              '1
                                                                                                                                                                                                                                                                                                                                                               i(
                                                                                                                                                                                                                                                                                                                                                                ;
                                                                                                                                                                                                                                                                                                                                                                '                                                ,
                                                                                                                                                                                                                                                                                                                                                                                                                               .)
                                                                                                                                                                                                                                                                                                                                                                                                                                6à
                                                                                                                                                                                                                                                                                                                                                                                                                                 q
                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                 L
                                                                                                                                                                                                                                                                                                                                                                                                                                 1
                                                                                                                                                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                                                                                                                                 Lï i '-
                                                                                                                                                                                                                                                                                                                                                                                                                                  .    '
                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                       j .                        y
                                                                                                                                                                                                                                                                                    '1. v. -.                      v. - . x . 4
    .                                    .
                                                                                                                                                                         .               F'                                                                li                             '''n't:,V- '1-'
                                                  '
                                                     '
                                                     '                                                                                                            qrxk,u... k,.
                                                                                                                                                                2*.               ') b                                                                              -     5  :       k                   *.
                                                                                                                                                                                                                                                                                                          .          $-' , 'v' .... . ,.'       ''''
                                                                   l '- !                                       p;z                 ,.      (-.              c's .l-z
                                                                                                                                              .-. xx.xr. . . Ak      ,,, , jx
                                                                                                                                                                     r
                                                                                                                                                                     j             ikr
                                                                                                                                                                                     &p , :.
                                                                                                                                                                                     '
                                                                                                                                                                                     .                                                                         4.-'
                                                                                                                                                                                                                                                                  .'
                                                                                                                                                                                                                                                                   b%   t-*
                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                         q- *. , j. ta: q$
                                                                                                                                                                                                                                                                          --
                                                                                                                                                                                                                                                                             i-
                                                                                                                                                                                                                                                                              v'
                                                                                                                                                                                                                                                                               ) >
                                                                                                                                                                                                                                                                                 r k  '-f
                                                                                                                                                                                                                                                                                      * '      ,
                                                                                                                                                                                                                                                                                               I   .
                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                   j q.j
                                                                                                                                                                                                                                                                                                       A -t
                                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                          n
                                                                                                                                                                                                                                                                                                          t  - - .
                                                                                                                                                                                                                                                                                                                 .        -   '   .  '
                                                                                                                                                                                                                                                                                                                                     kt'
                                                                                                                                                                                                                                                                                                                                       -  g
                                                                                                                                                                                                                                                                                                                                          >.a.jp
                                                                                                                                                                                                                                                                                                                                               w     .
                                            ' .I.. ..u;...,.%.                                             .lkja..t                          . .wj ,r., (. h' ,,       à.' '    ,..  'j : .j ,.j                                                            . , . .- . . .. : tê.w:x. .a..J..,. t. ..,k.' x. â.    q i aà. Xt         t!
                                                                                                                                                                                                                                                                                                                                       ..' 18)
                                                                                                                                                                                                                                                                                                                                             .$ <
                                                                                                                                                                                                                                                                                                                                                : J&
                                       . !'                                      -v ..-x.-                                                                      .                         '                                                                                                .                   h                                                                           :n. --                          ,           qv ! x
                        .......;7 '.'e' '                                        ...                                    .
                                                                                                              q îXwe '' ' - -Ca-?-'.-         .          .' :. .t
                                                                                                                                                                ..
                                                                                                                                                                . --
                                                                                                                                                                        .ea.pi;,,dp; 1-., .      rx$!                                                                                     -,.
                                                                                                                                                                                                                                                                                            I.-            nqj$
                                                                                                                                                                                                                                                                                                              .:
                                                                                                                                                                                                                                                                                                               $' e                       x..                  ;                           tx.- -                         .
                                                                                                                                                                                                                                                                                                                                                                                                                          .,
                                                                                                                                                                                                                                                                                                                                                                                                                           '.,
                                                                                                                                                                                                                                                                                                                                                                                                                             . ow. -( ,
                                                                                                                                                                                                                                                                                                                                                                                                                                      r
      '
    . r       .                              t    'k
                                                  C,.
                                                    ,
                                                    Z..
                                                      /,lj .'& !
                                                               ',
                                                                N uu'
                                                                    7' '
                                                                       k
                                                                       ;'JX..X... ''
                                                                                   Li''''
                                                                                        k .J. -r 'ù
                                                                                                  - ;ht':,
                                                                                                         j%
                                                                                                          s$
                                                                                                           . -'
                                                                                                           '  .
                                                                                                              .,x .5.''..
                                                                                                              )          ,''                                                                                                                                                                                                                                                                              ...
                                                                                                                                                                                                                                                                                                                                                                                                                 v        Ji
                                                                                                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                                                                                                           r'
                                                                                                                                                                                                                                                                                                                                                                                                                             . ;s.
                                                                                                                                                                                                                                                                                                                                                                                                                                  t !.a . ....
                                            ..          %. ï.
                                                          .                                                              t                  !. t1                                                         h. <r (.                                           $                                                                                t            ; -i
                                                                                                                                                                                                                                                                                                                                                           !                                                              &       .                          <-
                          -        .                                                                                                                                                                           -T
                                                                                                                                                                                                                'I'20                                                                                  t                              r.' ..a                 .                                                                                           x.-.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             y.&
                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                       .*. v
                                          , x
                                             '
                                                        j..-(hr
                                            Az3.; ):s ij*                                                               e

                   ' 1>qv lkLf.j..                                                       j
                                                                                         r j
                                                                                           r s
                                                                                             .xi..x
                                                                                                  jo   ,
                                                                                                       /,
                                                                                                        :
                                                                                                        jj
                                                                                                         l-t.j
                                                                                                             jj
                                                                                                              ;
                                                                                                              rjjz
                                                                                                                 j
                                                                                                                 ,
                                                                                                                 y.,
                                                                                                                   q.1
                                                                                                                     .
                                                                                                                     :.'
                                                                                                                       .%
                                                                                                                       b.jj
                                                                                                                          r,jj
                                                                                                                             ,
                                                                                                                             Ij
                                                                                                                              j
                                                                                                                              ,;
                                                                                                                               !j
                                                                                                                                .. .
                                                                                                                                   -
                                                                                                                                   .t.
                                                                                                                                     .,s
                                                                                                                                       .
                                                                                                                                       , '.*.
                                                                                                                                            :
                                                                                                                                            '!à,                                                                                                                                                  ?l
                                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                                   v.r
                                                                                                                                                                                                                                                                                                     6.
                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                      ik
                                                                                                                                                                                                                                                                                                       I!
                                                                                                                                                                                                                                                                                                        :;v.4j
                                                                                                                                                                                                                                                                                                             b
                                                                                                                                                                                                                                                                                                             L
                                                                                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                              .*
                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                                               7
                                                                                                                                                                                                                                                                                                               ....F
                                                                                                                                                                                                                                                                                                                   .. .
                                                                                                                                                                                                                                                                                                                      s.'
                                                                                                                                                                                                                                                                                                                        ..z.e, -, j
                                                                                                                                                                                                                                                                                                                                  rj
                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                   j;
                                                                                                                                                                                                                                                                                                                                    n
                                                                                                                                                                                                                                                                                                                                    . e
                                                                                                                                                                                                                                                                                                                                      W                                                                                                              .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                      X:
                                                                                                                                                                                                                                                                                                                                                                                                                                                       x.
                                                                                                                                                                                                                                                                                                                                                                                                                                                        jx..                          ....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ..
                                                              y                                                x                2
                            -.....                -
                                                                  4
                                                                   -.        j
                                                                             r s. .
                                                                                  ,. .â:.j
                                                                                         ;
                                                                                         ,-
                                                                                          .!
                                                                                           ;
                                                                                           l
                                                                                           .)
                                                                                            .h
                                                                                             .
                                                                                             ... àj
                                                                                                  )
                                                                                                  .
                                                                                                  â.
                                                                                                   ;r'.'
                                                                                                       j
                                                                                                       r
                                                                                                       .
                                                                                                       ;;
                                                                                                        rj    r
                                                                                                              x
                                                                                                              .
                                                                                                              /  l
                                                                                                                 a
                                                                                                                 ,,
                                                                                                                  :
                                                                                                                  œ,
                                                                                                                   * .
                                                                                                                     w
                                                                                                                     .?  '
                                                                                                                         .l
                                                                                                                         t.  rr
                                                                                                                              '
                                                                                                                              i        .    .
                                                                                                                                            :
                                                                                                                                            .                                                                                                                                                     %. ,  q
                                                                                                                                                                                                                                                                                                        .:
                                                                                                                                                                                                                                                                                                         s
                                                                                                                                                                                                                                                                                                         .   .
                                                                                                                                                                                                                                                                                                             x$x
                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                               '    .-
                                                                                                                                                                                                                                                                                                                     e
                                                                                                                                                                                                                                                                                                                     ;
                                                                                                                                                                                                                                                                                                                     .-         ...
                                                                                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                                                                  ?
                                                                                                                                                                                                                                                                                                                                  j.
                                                                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                                                                   (.
                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                    .-
                                                                                                                                                                                                                                                                                                                                    kk
                                                                                                                                                                                                                                                                                                                                     ;
                                                                                                                                                                                                                                                                                                                                     .t
                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                      d
                                                                                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                                                                                      .j
                                                                                                                                                                                                                                                                                                                                       4,
                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                        .                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                     -v                                   .
                                        .*                                           t                                  j                                     - -.                                             .1.                   1.
                                                                                                                                                                                                                                      .       .. -             'e                                                *'*'
                                                                                                                                                                                                                                                                                                                    **            -..-.                               v.                      '                      A            wq1.
                       ,. .. -.k-                             -*                     ..            ..              ....''=. .                   '.'                               <
                                                                                                                                                                                                                                                                                                                                                               .bï' -:,'z-'-.r--,. .. ... l :, $-                              -                      .- --
                                                                                                                                                                                                                                                                                                                                                                                                                                                       .... ..
                                .,'              .,..----
                                                   -. . k I
                                                                                 ,
                                                                                  jj
                                                                                   r ;-I
                                                                                   ;   r
                                                                                       ,
                                                                                       -
                                                                                       -
                                                                                       ,.,
                                                                                         j
                                                                                         t
                                                                                         rii
                                                                                           p
                                                                                           ,jr
                                                                                             pj
                                                                                              r
                                                                                              l--
                                                                                                .-
                                                                                                 ..4
                                                                                                 . 3
                                                                                                   :
                                                                                                   .
                                                                                                   :;
                                                                                                    ,
                                                                                                    3.-..-
                                                                                                      .: ., ,.,, .. ,. .
                                                                                                                       j
                                                                                                                       t
                                                                                                                       jl
                                                                                                                        jj
                                                                                                                         yt
                                                                                                                          !
                                                                                                                          ?
                                                                                                                          -
                                                                                                                          '
                                                                                                                          --.
                                                                                                                            l
                                                                                                                            '
                                                                                                                            ---
                                                                                                                              r
                                                                                                                              ..
                                                                                                                              :.'
                                                                                                                                j- . '
                                                                                                                                     .
                                                                                                                                     :
                                                                                                                                     ,-k,,s
                                                                                                                                          -
                                                                                                                                          ,,
                                                                                                                                           ..
                                                                                                                                            ,.-.
                                                                                                                                               -.
                                                                                                                                                ,.-. ., .                                                                                                                                                                     .           .
                                                                                                                                                                                                                                                                                                                                          .                      --
                                                                                                                                                                                                                                                                                                                                                                .. -ç..,x ...--.- .         - ,
                                                                                                                                                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                                                                                                                                                  -, -
                                                                                                                                                                                                                                                                                                                                                                                                                               .j -
                                                                                                                                                                                                                                                                                                                                                                                                                              -- !,q.k
                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                        , ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                    ..---
                                                                                                                                                                                                                                                                                                                                                                                                                                                           ;r-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                i.
              ''- '.       ' ' .'                     .. a!j/
                                                            j!
                                                             ,''                          !                             ;
                                                                                                                                                                     *
                                                                                                                                                                     .                        a
                                                                                                                                                                                              x..
                                                                                                                                                                                                    '
                                                                                                                                                                                                      :           :.. /         !:
                                                                                                                                                                                                                                .                        îo                                                                           .
                                                                                                                                                                                                                                                                                                                                      .                                1
                                                                                                                                                                                                                                                                                                                                                                       t
                                                                                                                                                                                                                                                                                                                                                                       7                       ,          4
                                                                                                                                                                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                                                                                                                                                                          :           '4
                                                                                                                                                                                                                                                                                                                                                                                                                       :                                      '
                               u                             i
                                                             '
                                                             F
                                                             jr . :..
                                                                    t
                                                                    .                              $
                                                                                                   k
                                                                                                   .                    ,
                                                                                                                        '
                                                                                                                        r..             . ..uz
                                                                                                                                             . q,.                                           jjj::'
                                                                                                                                                                                                  ,j.
                                                                                                                                                                                                    ,1
                                                                                                                                                                                                     .,
                                                                                                                                                                                                      .        .xu.-.
                                                                                                                                                                                                                    j . ,1
                                                                                                                                                                                                                         gj.,$s                       .nrvT
                                                                                                                                                                                                                                                                                                                                                  .. j
                                                                                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                                                                                     yp
                                                                                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                                                                      y
                                                                                                                                                                                                                                                                                                                                                      ,.
                                                                                                                                                                                                                                                                                                                                                       ,,j ..*' ms.
                                                                                                                                                                                                                                                                                                                                                       jjl
                                                                                                                                                                                                                                                                                                                                                         ;
                                                                                                                                                                                                                                                                                                                                                         .        .j
                                                                                                                                                                                                                                                                                                                                                                   q
                                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                                   j4
                                                                                                                                                                                                                                                                                                                                                                    à
                                                                                                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                                                                                                                                                    .jy
                                                                                                                                                                                                                                                                                                                                                                      f
                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                                                      '-
                                                                                                                                                                                                                                                                                                                                                                       .-.
          1   .                                                                                                                                                                                                                                                                                                                                                                                                                                            . . .,
        '%':'.l .                  !
                                   '              ,,.                                                                                                          ... ..                                                                         ;.gk,. y qss j  sx.,,....                    .,            s..,                                                               g
                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                            j)
                                                                                                                                                                                                                                                                                                                                                                             f'
                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                              ,                                                           ;y
                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                                                                                                                                                                                           u,,
           .,                                                                                                                                                                                                                                  wa
                                                                                                                                                                                                                                                                                                                j (.,.
                                                                                                                                                                                            ..                                                                                                                                                                                                                    . ,
                                                                                                                                                                                                                                                                                                                                                                                 .$
          #.                       w
                                                      t
                                                        j ..,e.
                                                         4<   ;.* jpö.,
                                                                      ;
                                                                      ir
                                                                      .                                                                                  p
                                                                                                                                                         .. s
                                                                                                                                                            x. 0. .j, r. ,.r,,,..
                                                                                                                                                                                y.
                                                                                                                                                                                 ,.k,                                                                       .                                                                                          jy          v     :. .
                                                                                                                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                                                                                                                           'i e
                                                                                                                                                                                                                                                                                                                                                                                           ,,                    ,. .
                                                                                                                                                                                                                                                                                                                                                                                                                 .                    y, . j, . y.
                                                                                                                                                                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                          . . ,


                                                         t                   ..                ' '
                                                                                               i                                 .                                                              '                                                                                                                                                                                     .? k >*                              6                 't ..-.. .,
                                                                                                                - .
                               .- .,'
                                             ,-                          .à
                                                                          t                 .-
                                                                                               . -
                                                                                             - -).
                                                                                                 -.                     à
                                                                                                                        3'
                                                                                                                         .
                                                                                                                         '
                                                                                                                         .-
                                                                                                                          %
                                                                                                                          /
                                                                                                                          t,-
                                                                                                                            :
                                                                                                                            )
                                                                                                                            '. j
                                                                                                                               /d
                                                                                                                               -:)i
                                                                                                                                - .
                                                                                                                                  dt;
                                                                                                                                    7
                                                                                                                                    ,
                                                                                                                                    .
                                                                                                                                    't?
                                                                                                                                      ,'
                                                                                                                                       . j
                                                                                                                                         lr
                                                                                                                                          i,
                                                                                                                                          7.- ' ,. :'..-.-k-$
                                                                                                                                                            . 't.
                                                                                                                                                                -.:
                                                                                                                                                                  -                                                                                                                                                  'k
                                                                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                                                      ...'
                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                         -.....                                            '
                                                                                                                                                                                                                                                                                                                                                                           -.-
                                                                                                                                                                                                                                                                                                                                                                           . .'. -
                                                                                                                                                                                                                                                                                                                                                                                 '                               -..-- '
                                                                                                                                                                                                                                                                                                                                                                                                                       -.-'--
                                                                                                                                                                                                                                                                                                                                                                                                                            ..1,r
                                                                                                                                                                                                                                                                                                                                                                                                                                -:r'-'
                                                                                                                                                                                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                                                                                                                                                                                     :
                                                  .                                                                         .       -
                                                                                                                                                                                                                                                                                  -                                       k               t
                                        ,
                                                                                               '!                                                                       t                                              .         q;
                                                                                                                                                                                                                                 $                                                                                    ,:                               t                     .,'
                                                                                                                                                                                                                                                                                                                                                                               ,-                  l,                 $!        q.        ,-
                                                                                                                                                                                                                                                                                                                                                                                                                                         '.                - t.
                                                                                                                                                                                                                                                                                                                                                                                                                                                              -'
                                                         '                                                                              .                                                                                             .                                                                                                                                                                                                   ,

                                                              d!
                                                               p.,
                                                                 '
                                                                 -
                                                                 .
                                                                 ,,-:
                                                                  --
                                                                   '
                                                                   ,!
                                                                    51
                                                                     ;
                                                                     -
                                                                     7
                                                                     1
                                                                     t
                                                                     ::
                                                                     .
                                                                     -
                                                                     t
                                                                      !5
                                                                       -
                                                                       1
                                                                       r
                                                                       ,.
                                                                        >-;/-.-''
                                                                           j !'
                                                                                .C:'
                                                                                !  J.
                                                                                    -''
                                                                                      -
                                                                                      .j
                                                                                     ..?
                                                                                       !
                                                                                       d
                                                                                       '
                                                                                       t
                                                                                       :!
                                                                                        j
                                                                                       -.
                                                                                         i
                                                                                         ë
                                                                                         'i
                                                                                          .
                                                                                          i
                                                                                          '--
                                                                                          ,
                                                                                          - '
                                                                                            -
                                                                                            ..
                                                                                             :
                                                                                             '
                                                                                             A.',
                                                                                                '  j
                                                                                                   ,..-
                                                                                                   !
                                                                                                . ,; -
                                                                                                       z
                                                                                                       ç.$
                                                                                                         -
                                                                                                         ;
                                                                                                         ..i
                                                                                                           t-..-
                                                                                                               .-k, ,
                                                                                                               ,
                                                                                                               '    '
                                                                                                                    -.'
                                                                                                                      !
                                                                                                                      . '.
                                                                                                                         ---..
                                                                                                                             '-!r
                                                                                                                                  .'
                                                                                                                                   .
                                                                                                                                   -'
                                                                                                                                    -.'
                                                                                                                                      .6.
                                                                                                                                        -
                                                                                                                                        b
                                                                                                                                        .
                                                                                                                                        r-'.
                                                                                                                                           -
                                                                                                                                           '
                                                                                                                                           ?
                                                                                                                                           b
                                                                                                                                           4
                                                                                                                                           ''
                                                                                                                                           3è
                                                                                                                                            6
                                                                                                                                            b
                                                                                                                                            '
                                                                                                                                            :
                                                                                                                                            ,
                                                                                                                                            .:
                                                                                                                                             -
                                                                                                                                             ;
                                                                                                                                             4
                                                                                                                                             .
                                                                                                                                             -.'
                                                                                                                                               ?
                                                                                                                                               b
                                                                                                                                               i
                                                                                                                                               é
                                                                                                                                               -
                                                                                                                                               '
                                                                                                                                               tt
                                                                                                                                                ''j
                                                                                                                                                  ?
                                                                                                                                                  '-.E
                                                                                                                                                     ..-.
                                                                                                                                                        -
                                                                                                                                                        ,..,..
                                                                                                                                                             1;
                                                                                                                                                              -
                                                                                                                                                              '-
                                                                                                                                                               .i : tt                                                                                                                                           .                            .                            w.u   .                     .                                  --.
                                                                   -eza'z.-                z;                           IL$-.s-.                             ....iew'                               !                                     .               s'                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                            1.
                                                                                                                                                                                                                                                                                                                                                                             -x.';                   I
                                                                                                                                                                                                                                                                                                                                                                                                     .. .             ' .,, '
                                                                                                                                                 :$2. .j -. ,i%-a '-..,,,.e...-.'...,x.t.x                                                        .'... .. . .                                                            --'rn,y.                                                                  hj$.-..
                  a-                         ..           ..                               .                                -.
                           h
                           kv..:.
                           .x,k
                       .'!..
                         ..'
                           .
                              .
                                (
                                 4
                                 6.
                               -ux
                                jp
                                   ?
                                   L' ' ,
                              -' . j
                                  /,
                                  -rt
                                    '
                                         .,, -
                                    , , t;!l
                                              h. -
                                           i ..' .'
                                                  .. u
                                                     eJ
                                                       j!
                                                      jr-:                                                                                      .j
                                                                                                                                                 ! . .v  '. .'
                                                                                                                                                             .j. .
                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                          '. q ,; t;
                                                                                                                                                                                                                                                   . 'v
                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                           .k.I. ) .x t -.,
                                                                                                                                                                                                                                                        .-
                                                                                                                                                                                                                                                         '.!
                                                                                                                                                                                                                                                            .'
                                                                                                                                                                                                                                                           y a
                                                                                                                                                                                                                                                            .'
                                                                                                                                                                                                                                                                                             .y:t
                                                                                                                                                                                                                                                                                             $.                                  .
                                                                                                                                                                                                                                                                                                                                 -    .                .
                                                                                                                                                                                                                                                                                                                                                           .     .
                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                                                                                                                                       (,.xà
                                                                                                                                                                                                                                                                                                                                                              èt ,.). It.
                                                                                                                                                                                                                                                                                                                                                                           4t
                                                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                                                            L
                                                                                                                                                                                                                                                                                                                                                                            ). ...-s/ , -.
                                                                                                                                                                                                                                                                                                                                                                        ,'', -.a -       '
                                                                                                                                                                                                                                                                                                                                                                                           . .?I -t
                                                                                                                                                                                                                                                                                                                                                                                              A:.r, ..
                                                                                                                                                       .                                                                                                                                          .
                                                                                                                                                                                                                                                                                                  ..                                          .                                                                                                     ,.
                                                              -                                                         .'                  /'
                                                                                                                                                                     j;                     a....-j; 4:                                                                                              -:.                                          x
                                                                                                                                                                                                                                                                                                                                                           ..             ..                                                                                    ,jt,4/$i''
                                             P ke #                                  -                     - Bc rznlr' (/# ,                .                                          e-..               4-
                                                                                                                                                                                                                                                jr
                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                          JK                    '                    //         .


                                                                                                                                                                                                                                                                                                                                                                                 t J                    :' . f                               .
                                                                                                                                                                                                                                                                  .                                  M                                                                                     n

                                                 Case 7:18-cv-00499-NKM-JCH Document 12 Filed 11/14/18 Page 3 of 4 Pageid#: 50
                                                                                                                                                                                                                                           .                                                                                f                              x'                                               4vry.gjzgyyvcgy
                                                           >       < -
                                                           >

                                                               ,   <
                                 -     -                   .=-N. G - -
                                 -               N<
                                 -           N kR:                 '
                                                           '           >    .
                                                          .             >


                                      4. '
                                         ,..                                    .




     >
     R Q m1
     %                           .
                                        z !. %
                                     N N. G . M '-
                                                  .
                                                       j1NT..a
                                                             *
                                                             ;5.
                                                               )
         =                                       ?  L RQ
                                                  *d'  ..g '
                                                           YA<
                                                           zk


     N
         =
              j71
                %%K'
                  U5                             6%i u
                                                 ,
                                                 wf
                                                 <.
                                                  C
                                                  g.'
                                                     kt
                                                    .%
                                                       1y.;
                                                       7  1.ï
                                                          ,pt'y
                                                       ..o'j.
                                                     . 1 <
                                                 fs .e,.( .zz.
                                                     p'iy
                                                        Yk
                                                         ze
                                                          s
                                                          r$.
                                                            ,)
                                                               .
                                                               j
                                                               '
                                                               '
                                                               *
                                                              *$
                                                                ,
                                                                .
                                                                ,
                                                                j
                                                               y:
                                                               2)
                                             .
                                                 yk
                                                  ax
                                                   vyvv
                                                     .z
                                                      ,
                                                      k
                                                      w;'
                                                       'r
                                                        %.
                                                         j.
         ==./-%w
         >    o > .*
                   n        ..
                                                 T
                                                 yAk 9
                                                 'iu
                                                 e**f
                                                      x:
                                                       .
                                                        j..
                                                      , <4
                                                           ) %'
                                                           .u.
                                                              j.
                                                            ..e .
                                                              j
                                                              3,.
                                                                 '
         h * <# s                                     ,
                                                      ..
                                                       #.t
                                                    ; t: >
                                                    '       e.
                                                          , ..
                                                              u
                                                               'zt
                                                                 ;j /.!
                                                          :/.v. i,f.z
                                                   .J.. l
                                                        >z'
                                                          tl
                                                           é' è
                                                              .'
                                                               i.
                                                               ...
         '
         X
         >o
          xL
           u % s-
           %-W  +
                O                           h ek-
                                             ,.
                                                qt
                                                  -'Pb I?
                                                  '
                                                 ,'s
                                                  ;b
                                                   *
                                                        ,Jj.
                                                   j$' i.)
                                                   ;
                                                  ..
                                                 %' j Y'
                                                           j.au
                                                   d'',''?.y4 '(
                                                         c .yz
                                                      . 'j
                                                         vi
                                                          j:
                                                           .
                                                           .j
                                                               ':
                                                             ,: ..
                                                            .'-,
                                                               ''
                                                                                .


             (-N%      X cn
                         n%                           X. .>''
                                                        $èu(Y
                                                            ly.
                                                                   Yj.''
                                                                       .b
                                                                        j
             t> h & y
               .
                                             1r
                                                 ;
                                                 .
                                                 1  1r
                                                 .. 1  :1
                                                     $:.;
                                                        ,
                                                        ,
                                                        l   js!
                                                         rprT
                                                         k  l 4
                                                              j
                                                              '
                                                              .
                                                              jjh
                                                                k
                                                                r
                                                                ;
             NY $s -s
                    n.                            *
                                                  7t . !>
                                                  ë
                                                  l:?.4.
                                                       1
                                                       4
                                                              . l..
                                                                                .
                                                                            k
             *% %                                % . .
                                                 .
                                                 '
                                                 !
                                                 .'J.
                                                    Yvj.'.
                                                    '    '
                                                         *-y
                                                         t
                                                         X .;
                                                          ..4.'
                                                              p
                   .   ..                         .            â'x xf- y/ .
                                                                   ..     41
                                                 ..
                                                  1 -I ,
                                                       ..,
                                                       .
                                                         (
                                                         g.
                                              .1*jv't
                                              T
                                              $
                                                      '   y,
                                                           :...
                                                              ...:
                                              V.e . t
                                                    e
                                                    $ o
                                                      J
                                                      >r,..
                                                          x%     j*.
                                                                   f'
                                                                    .
                                                                    ,
                                                   .

                                                     .:
                                                j.k .jwv'w. s. .j ,kt j       ,
                                      ..-uru-xgxœbî$- r.v    f -we,lzxzt'
                                                             xtl           x4.
                                                                        e-z' :'
                                                                              &i
                                     r6z v sn l,
                                                          j   vn  .1
                                                          ' x . -. . /N
                                                                   t
                                                                   ! o ,%
                                                    'd.. 'M    .
                                                        it .6 v .2- i'         :
                                                  b'     '.-. ; ?t
                                      ?
                                      6            wQj
                                                     .ï. . .,
                                                            :' . er
                                                                  ';
                                                                   :u
                                      t
                                      ?               ,
                                                          j>f..
                                                              g.
                                                               -z .
                                                                  ,
                                                                  $.  k
                                                                      -
                                                                      .
                                                                    1 t
                                       )
                                           K. g'   .
                                                     . ! ?/   ,
L'                                     e
                                       p <e-
                                       e
                                               1, :x :    .1 1
                                                  ?,p rjs pgv..
                                            p ,.Rt$L1-.k
                                                       w,$ j t
                                                             j-




              Case 7:18-cv-00499-NKM-JCH Document 12 Filed 11/14/18 Page 4 of 4 Pageid#: 51
